DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Olds on 4/29/2021.

The application has been amended as follows: 
8.    (CURRENTLY AMENDED) The method as set forth in claim 7, wherein said replacement ledge portion has an axially extending portion providing a radial support location for said radially inner surface of said finger, and said replacement ledge having an axially rear portion extending radially outwardly for a greater amount to a radially outer surface than does a radially outer surface of said axially extending portion, and said finger abutting an axially forward end of said axially rear portion to provide axial alignment.

11-20.   (CANCELLED)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner finds the applicant’s argument filed on 2/11/2021 convincing.  After reconsideration of the prior art, Beers (U.S. Patent Publication No. 2017/0204867), it is an examiner’s opinion that it would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Beers to remove the ledge such that said remaining part has said finger to provide a radial datum surface as recited in Claim 1, particularly, since Beers’ method includes machining the insert (84) after the insert has been welded to the housing and the modification of the Beers’ insert to teach Claim 1 would require a much broader machining in the web and the ledge portions of the insert.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/29/2021